    Case 2:19-mj-00533-LRL Document 1 Filed 10/15/19 Page 1 of 2 PageID# 1
                                                                       FILED

                   IN THE UNITED STATES DISTRICT COURT               OCT 1 5 om
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                                               CLERK U.S. DISTRICT COURT
                                                                     NORFOLK. VA
                              NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                 Case   No.
                                         Court Date:   December 12, 2019
ALPHONSO ALEXANDER




                             CRIMINAL INFORMATION


                                  COUNT ONE
                 (Misdemeanor)- Violation Notice No. 6118373

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about September 30, 2019, at the Roclcwell Hall Gymnasium at

Joint Expeditionary Base Little Creek, Virginia Beach, Virginia, in the

Eastern District of Virginia, the defendant, ALPHONSO ALEXANDER, did

willfully and knowingly steal and purloin property of the United States of a

value less than $1,000.00.

      (In violation of Title 18, United States Code, Section 641.)

                                  COUNT TWO
                  (Misdemeanor)-Violation Notice No. 6118372

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about September 30, 2019, at the Rockwell Hall Gymnasium at

Joint Expeditionary Base Little Creek, Virginia Beach, Virginia, on lands

acquired for the use of the United States and within the special maritime and

territorial jurisdiction thereof, in the Eastern District of Virginia, the

defendant, ALPHONSO ALEXANDER, did have in his possession a blackjack.

     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-311.)
    Case 2:19-mj-00533-LRL Document 1 Filed 10/15/19 Page 2 of 2 PageID# 2



                                        Respectfully submitted,

                                        G. Zachary Terwilliger
                                        United States Attorney




                                By:                     6L
                                         Fames T. Cole
                                        'Special Assistant U.S. Attorney
                                        Office of the U.S. Attorney
                                        101 West Main Street, Suite 8000
                                        Norfolk, VA 23510
                                        Ph: (757) 441-6712
                                        Fax:(757) 441-3205
                                         James■ColeOusdoj.gov




                              CERTIFICATE       OF MAILING


      I hereby certify that on the date indicated below,        I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid,   to the defendant in the above-styled case.




                                fames    T.    Cole
                                                    a
                                special Assistant U.S. Attorney
                                Office of the U.S. Attorney
                                101 West Main Street, Suite 8000
                                Norfolk,       VA     23510
                                Ph:    (757)    441-6712
                                Fax: (757)      441-3205
                                James.Cole0usdoj.gov




                                w                       mi
                                Date
